Citation Nr: 1609181	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-25 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral flat foot (pes planus).

2. Entitlement to service connection for left knee condition.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for myocardial ischemia/infarction.

5. Entitlement to service connection for right knee arthritis.

6. Entitlement to service connection for sleep apnea.

7. Entitlement to service connection for left shoulder condition.

8. Entitlement to service connection for plantar fasciitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service January 1983 until April 1983, November 1990 until May 1991, and June 2004 until September 2004. The Veteran also has inactive service with the National Guard.
 
These matters come before the Board of Veterans' Appeals  (Board) from a July 2013 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

The issues of sleep apnea, hypertension, myocardial ischemia/infarction, right knee condition, left knee condition, and a left shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that bilateral pes planus is likely related to active service.

2. Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that bilateral plantar fasciitis is likely related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral pes planus have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for bilateral plantar fasciitis have been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim for entitlement to service connection for bilateral flat foot and plantar fasciitis, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral pes planus and plantar fasciitis

The Veteran contends that he has a bilateral foot condition, specifically bilateral pes planus and plantar fasciitis due to his active military service.

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has bilateral pes planus and bilateral plantar fasciitis. (See June 2014 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The claims folder reflects that while on active service the Veteran was diagnosed with pes planus. (See January 1983 chronological record of medical care). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In the June 2014 VA medical examination report, the examiner opined that the Veteran's bilateral pes planus and plantar fasciitis are not due to his active military service. The examiner explained that while the Veteran's 1982 entrance examination noted the Veteran with normal feet, the Veteran's bilateral pes planus most likely preceded his military service.

Generally, for veterans, there is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination. This presumption is rebutted with clear and unmistakable evidence demonstrating the injury or disease preexisted service and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306 (2015).

For the following reasons, the Board finds that service connection for bilateral pes planus and plantar fasciitis is warranted. The claims folder reflects that the Veteran was not noted with a bilateral foot condition upon entrance. Further, as noted above, the Veteran was originally diagnosed with pes planus during his active service. Additionally, the claims folder does not reflect that that the Veteran's bilateral pes planus was not aggravated by his active service. As such, the presumption of soundness applies. As the claims folder reflects that the Veteran was injured in service, diagnosed with bilateral pes planus during his active service, and has been treated and noted throughout the years with bilateral pes planus since his initial active service; the Board finds that service connection for bilateral pes planus is warranted.

In regard to bilateral plantar fasciitis, the June 2014 examiner noted that flat arches can increase plantar fasciitis symptoms, especially during moderate to high impact aerobics training. The Board finds that such moderate to high impact aerobics training is common in regard to military service in general. The Veteran has consistently contended that he experienced heel pain throughout the years with the onset occurring during his initial active service term. As mentioned above, the record reflects the Veteran complained and was treated for bilateral heel pain on active service. The claims folder further reflects an initial diagnosis of bilateral plantar fasciitis in 1995, during the Veteran's inactive status. Taking the claims folder as a whole, to include the Veteran's statements, the January 1983 active service treatment, and the June 2014 examiner's statement on aggravation; the Board finds the evidence is at least in equipoise regarding service connection for bilateral plantar fasciitis and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In conclusion, all the elements necessary for establishing service connection are met and the Veteran's claims for service connection for flat feet and bilateral plantar fasciitis are granted.


ORDER

Entitlement to service connection for bilateral flat foot (pes planus) is granted.

Entitlement to service connection for bilateral plantar fasciitis is granted.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered on the remaining issues in the case. The Veteran has averred he has sleep apnea directly related to service. Additionally, the Veteran contends that he has hypertension, myocardial ischemia/infarction, right knee condition, left knee condition, and a left shoulder condition that worsened during active service and has been permanently aggravated due to his active military service

The claims folder reflects that the Veteran has been diagnosed sleep apnea. (See September 2008 VA polysomnography report). The claims folder further reflects that the Veteran has been treated for hypertension, myocardial ischemia/infarction, right knee condition, left knee condition, and a left shoulder condition.

The claims file does not contain a medical opinion in regard to whether the Veteran's sleep apnea, manifested in service or whether it is casually related to military service. Additionally, medical opinions have not been obtained in regard to whether the Veteran's claimed conditions of hypertension, myocardial ischemia/infarction, right knee condition, left knee condition, and a left shoulder condition, were permanently aggravated due to his active military service.

VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has and is being treated for the remaining claimed conditions. Furthermore, the Veteran contends that the claimed conditions may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the remaining issues on appeal, the Board finds the current evidence to be insufficient to decide the claims. Therefore, VA medical examinations and medical opinions are required by VA's duty to assist the Veteran in developing evidence to substantiate his claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed conditions; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to the remaining issues on appeal. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's current sleep apnea is related to, or aggravated by, his military service or any of his service connected disabilities. 

b.) Whether it is at least as likely as not that the Veteran's hypertension is related to, or aggravated by, his military service or any of his service connected disabilities.

c.) Whether it is at least as likely as not that the Veteran's myocardial ischemia/infarction is related to, or aggravated by, his military service or any of his service connected disabilities.

d.) Whether it is at least as likely as not that the Veteran's right knee condition is related to, or aggravated by, his military service or any of his service connected disabilities.

e.) Whether it is at least as likely as not that the Veteran's left condition is related to, or aggravated by, his military service or any of his service connected disabilities.

f.) Whether it is at least as likely as not that the Veteran's left shoulder is related to, or aggravated by, his military service or any of his service connected disabilities.

Any opinion should include a complete rationale. The examiner should consider the entire claims file.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


